DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,4-8,11-12,14,16-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, filed 10/26/2021, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. Regarding the subject matter of the instant application, they are deemed novel and non-obvious over the prior art of record. The prior art teaches a manufacturing method comprising: a step A of adding a basic substance to a tobacco raw material;a step B of heating the tobacco raw material added with the basic substance and releasing an inhaling flavor component into a vapor phase from the tobacco raw material; a step C of collecting the inhaling flavor component released into the vapor phase in the step B; a step D of washing a tobacco residue being the tobacco raw material obtained after the inhaling flavor component is released in the step B, with a washing solvent, wherein before the step D, the particle size of the tobacco residue is larger than 1 mm; a step E of pulverizing the tobacco residue obtained after being washed in the step D to a particle size of 1 mm or less; and a step F of adding the inhaling flavor component collected in the step C to the tobacco residue obtained after being pulverized or cut in the step F. The prior art does not explicitly disclose wherein step C is a step of collecting, as a liquid phase, the inhaling flavor component released into a vapor phase in the step; and wherein a ratio of a molar amount of the acidic substance relative to a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739. The examiner can normally be reached Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/JENNIFER A KESSIE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/ERIC YAARY/Examiner, Art Unit 1747